Citation Nr: 0535129	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left 
spermatocele.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus prior to December 16, 2002.

3.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus on or after December 16, 2002.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1968 
and from November 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The January 2002 rating 
decision granted service connection for diabetes mellitus and 
assigned a 20 percent disability evaluation effective from 
November 20, 1999.  The January 2003 rating decision denied 
service connection for a left spermatocele.  The veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review.

The Board observes that additional evidence has been 
received, including VA medical records, private medical 
records, and a January 2005 VA examination report, which were 
not previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in January 2005.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.

The Board also observes that the veteran submitted statements 
in March 2004 and August 2004 in which he claimed that he 
currently had hypertension that was secondary to his service-
connected diabetes mellitus.  He also contended in the August 
2004 statement that he had nephropathy, retinopathy, and 
peripheral neuropathy secondary to his service-connected 
diabetes mellitus.  He made the same claims at his January 
2005 hearing before the Board.  However, those matters are 
not currently before the Board because they have not been 
prepared for appellate review.  Accordingly, those matters 
are referred to the RO for appropriate action.

The merits of entitlement to service connection for a left 
spermatocele as well as the issue of entitlement to an 
initial evaluation in excess of 40 percent for diabetes 
mellitus on or after December 16, 2002 will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  An unappealed rating decision dated in March 2000 denied 
service connection for a lump in the left groin.

3.  The evidence received since the March 2000 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to unsubstantiated fact 
necessary to substantiate the claim for service connection 
for a left spermatocele.

4.  Prior to December 16, 2002, the veteran's diabetes 
mellitus was not shown to require insulin, restricted diet, 
and regulation of activities.  


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied entitlement 
to service connection for a lump in the left groin, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.   The evidence received subsequent to the March 2000 
rating decision is new and material, and the claim for 
service connection for a left spermatocele is reopened. 
38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  
3.156(a) (2005).

3.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus prior to December 16, 2002 have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran of what 
information or evidence was needed in order reopen a claim 
for service connection for a left spermatocele.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the appellant's claim for service 
connection for a left spermatocele, and therefore, regardless 
of whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the veteran has resulted.  
Therefore, with respect to reopening the veteran's claim, the 
Board concludes that the provisions of the VCAA and the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

With respect to the issue of entitlement to a higher initial 
evaluation for diabetes mellitus, the Board finds that the 
provisions of the VCAA have been satisfied.  A VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).   In 
this case, the RO did provide the veteran with notice of the 
VCAA in June 2001 prior to the initial rating decision in 
January 2002, which granted service connection for diabetes 
mellitus and assigned a 20 percent disability evaluation 
effective from November 20, 1999.  The veteran filed his 
notice of disagreement (NOD) in January 2002 in which he 
disagreed with the initial evaluation assigned for his 
diabetes mellitus.  As such, the appeal of the assignment of 
the initial evaluation of PTSD arises not from a "claim" 
but from an NOD filed with the RO's initial assignment of a 
rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 20 percent disability evaluation in his 
January 2002 NOD.  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  The RO properly issued 
a September 2002 SOC, which contained the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claim was denied.  Thus, a VCAA notification 
letter is not necessary for the issue of a higher initial 
evaluation for diabetes mellitus.  As such, the Board finds 
that the notice provisions of the VCAA have been satisfied. 

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the veteran was notified about the information 
and evidence that is necessary to establish a higher initial 
evaluation for diabetes mellitus.  Although the June 2001 
letter did not address what the evidence must show to 
establish a higher initial evaluation, the Board notes that 
the September 2002 SOC notified the veteran of the reasons 
for the denial of his application and, in so doing, informed 
him of the evidence that was needed to substantiate his claim 
for a higher initial evaluation for diabetes mellitus.  In 
fact, the September 2002 SOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
diabetes mellitus, namely Diagnostic Code 7913.

In addition, the June 2001 VCAA letter as well as a November 
2002 letter informed the veteran about the information and 
evidence that VA would seek to provide.  In particular, the 
letters stated that VA would make reasonable efforts to 
obtain the evidence necessary to support his claim, including 
requesting medical records, employment records, or records 
from other Federal agencies.  The veteran was also informed 
that a medical examination would be provided or that a 
medical opinion would be obtained if VA determined that such 
evidence was necessary to make a decision on his claims.  

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2001 and November 2002 letters informed the veteran that 
he must provide enough information about his records so that 
VA can request them from the person or agency that has them.  
The November 2002 letter also requested that the veteran 
complete and sign a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the June 
2001 letter notified the veteran that it was still his 
responsibility to ensure that his records were received by 
VA, and the November 2002 letter stated that it was still his 
responsibility to support his claim with appropriate 
evidence.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was afforded VA examinations in 
June 2000, August 2001, December 2001, and January 2005.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


I.  Left Spermatocele

The veteran contends that he is entitled to service 
connection for a left spermatocele.  More specifically, he 
claims that his current left spermatocele is related to his 
symptomatology in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for a left spermatocele was previously considered 
and denied by the RO in a rating decision dated in March 
2000.  The veteran was notified of that decision and of his 
appellate rights.  Although the veteran did file a Notice of 
Disagreement and a Statement of the Case was issued, the 
veteran did not submit a Substantive Appeal.  Rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2002, the veteran essentially requested that his 
claim for service connection for a left spermatocele be 
reopened.  The rating decision now on appeal appears to have 
implicitly reopened the veteran's claim for service 
connection for a left spermatocele and adjudicated that claim 
on a de novo basis.  As will be explained below, the Board 
believes that the RO's adjudication regarding reopening the 
veteran's claim for service connection for a left 
spermatocele is ultimately correct.  Nevertheless, the 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996) 
(Statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, potential 
jurisdictional defect may be raised by court of tribunal, sua 
sponte or by any party, at any stage in the proceedings, once 
apparent, must be adjudicated).  Thus, the Board has 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for a left 
spermatocele.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a March 2000 rating decision previously 
considered and denied the veteran's claim for service 
connection for a left spermatocele.  In that decision, the RO 
acknowledged that the veteran's service medical records show 
he was seen for a lump in the left groin and hospitalized for 
four days for moniliasis of the scrotum, a candidias skin 
infection.  However, the RO also noted that there was no 
subsequent treatment shown and that his discharge examination 
was negative for any residuals.  The RO further indicated 
that the veteran had not submitted any medical evidence 
demonstrating a current and chronic disability related to the 
in-service treatment.

The evidence associated with the claims file subsequent to 
the March 2000 rating decision includes service medical 
records, VA medical records, private medical records, Social 
Security Administration records, an August 2003 VA 
examination report, and January 2005 hearing testimony before 
the Board as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the March 2000 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a left 
spermatocele.  This evidence is new, except for the duplicate 
service medical records, in that it was not previously of 
record.  The Board also finds the VA medical records, private 
medical records, and August 2003 VA examination to be 
material because they relate to unestablished fact that is 
necessary to substantiate the claim.  In this regard, the 
Board notes that this evidence has shown that the veteran has 
a current diagnosis of a left spermatocele.  Therefore, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for a left spermatocele.


II.  Diabetes Mellitus

The veteran contends that he is entitled to a higher initial 
evaluation for his diabetes mellitus.  More specifically, he 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.

Background and Evidence

A rating decision dated in January 2002 granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability evaluation effective from November 20, 1999.  That 
determination was based on a review of the veteran's 
treatment records as well as on the findings of VA 
examinations performed in August 2001 and December 2001.  The 
veteran filed a notice of disagreement in January 2002 
seeking a higher initial evaluation, and a September 2003 
rating decision subsequently increased his evaluation to 40 
percent effective from December 16, 2002.  During the 
pendency of the appeal, the veteran's 40 percent disability 
evaluation has remained in effect until the present time.

VA medical records dated from December 1998 to August 2000 
and from February 2000 to November 2000 document the 
veteran's treatment for various disorders, including diabetes 
mellitus.  The veteran sought treatment in February 2000 with 
his fasting blood sugar noted as being 267 the day before his 
appointment.  It was noted that his blood sugar had been very 
unstable and that his insulin was changed in an attempt to 
stabilize it.  The veteran was seen again in May 2000 for a 
follow-up appointment and to refill his prescriptions.  He 
came with a fingerstick reading between 180 and 240, but he 
did not have polyuria, polydipsia, or polyphagia.  Following 
a physical examination, he was assessed as having 
uncontrolled Type II diabetes mellitus.  It was noted in 
August 2000 that he had not been compliant with his 
medication as prescribed, and he was advised on weight 
reduction, increased activity, and compliance with diet and 
medications. 

VA medical records dated from December 1998 to October 2002 
indicate that the veteran was seen in August 2000 at which 
time it was noted that he had been checking his fingersticks 
at home, but that he had not been compliant with his 
medications as prescribed.  His fingersticks had been running 
between 150 and 170, but it had been 324 that morning 
following breakfast.  He did not have any polyuria, 
polydipsia, or polyphagia.  A physical examination was 
performed, and he was diagnosed with uncontrolled Type II 
diabetes mellitus.  The veteran returned in November 2000 at 
which time he reported eating out a restaurants daily and 
noted that he was not eating what he was supposed to consume.  
Instead, he ate whatever he wanted.  His fasting blood sugars 
had been running between 169 and 332 with the average being 
215.  In the evening, his blood sugar was usually between 200 
and 300.  The veteran later sought treatment in February 2001 
with complaints of his fingersticks running high.  It was 
again noted that he had not been compliant with his 
medication.  He was advised on risk factor modification, 
weight reduction, increased activity, and compliance with 
diet and medications.  The veteran was seen again in 
September 2002 at which time it was noted that he had not 
reported any diabetic changes the previous month.  His 
glucose levels had been running between 92 and 176.  

Private medical records dated from June 2001 to October 2002 
document the veteran as having insulin dependent mellitus.

VA medical records dated in July 2001 indicate that the 
veteran had been diagnosed with Type II diabetes mellitus, 
which required insulin and restricted diet; or, a 
hypoglycemic agent and restricted diet.  He was noted to have 
visual, cardiovascular, and neurological complications due to 
his diabetes mellitus.  

The veteran was provided a VA general medical examination in 
June 2000 during which he reported having diabetes that was 
out of control despite a strict diet and medications.  His 
medications included 500 milligrams of glucophage twice 
daily, 40 units of insulin in the morning, and 25 units of 
insulin in the evening.  Following a physical examination and 
diagnostic tests, the veteran was diagnosed with insulin 
dependent diabetes mellitus with positive laboratory findings 
of poor control.

The veteran was afforded a VA examination in August 2001 
during which it was noted that he had been placed on insulin.  
He denied being hospitalized for hypoglycemic or 
hyperglycemic blood sugars.  He reported that his blood sugar 
ranged between 150 and 210, and he indicated that he saw his 
physician once a month for his blood sugar.  The veteran also 
noted that he had systemic effects of impotence, poor vision, 
and a tingling sensation in his toes bilaterally, but he 
denied having any renal effects from his diabetes.  Following 
a physical examination, he was assessed as having insulin 
dependent diabetes with symptoms of early peripheral 
neuropathy and erectile dysfunction.  

Private medical records dated from August 2001 to December 
2002 indicate that a physician stated in December 2002 that 
the veteran would have a long ordeal the rest of his life 
because of his diabetes mellitus.

The veteran was provided a VA examination in December 2001 at 
which time it was noted that the veteran had developed 
diabetic retinopathy for which he had laser treatment in 
1997.  His vision had been stable since that time.  

Private medical records dated in December 2002 and January 
2003 noted that the veteran had insulin dependent diabetes 
mellitus.

VA medical records dated in May 2003 indicate that the 
veteran had been taking insulin at night due to fear of 
hypoglycemia.  He had been experiencing low blood sugars from 
12 AM to 4 AM.  It was also noted that he had been taking 
70/30 insulin twice a day, but not with meals.  The veteran 
also reported only monitoring his glucose at home when he 
felt like it, and he did not check fasting or night glucose.  
His complications included nephropathy, retinopathy, and 
neuropathy, but there was no polyuria, polyphagia, or 
polydipsia.  

VA medical records dated from December 2003 to January 2005 
indicate that veteran was seen in January 2004 at which time 
his complications were listed as retinopathy, nephropathy, 
and neuropathy, but there was no hypoglycemia.  A physical 
examination was performed, and he was diagnosed with poorly 
controlled Type II diabetes mellitus.  He was also noted to 
be noncompliant.  The veteran had a follow-up appointment in 
April 2004 during which it was noted that he did not have any 
hypoglycemic spells, polyuria, polydispsia, or polyphagia.  
The treating physician commented that the veteran had 
improved since his last visit, but that he still had poorly 
controlled Type II diabetes mellitus due to his 
noncompliance.  The veteran returned for a follow-up 
appointment in July 2004 during which it was noted that he 
did not have hypoglycemia.  He had been using insulin, but he 
did not follow a diet or monitor his blood sugar.  Following 
an examination, he was assessed as having Type II diabetes 
mellitus that was poorly controlled secondary to his 
noncompliance.  The veteran was seen again in September 2004 
at which time he was diagnosed with uncontrolled diabetes 
mellitus due to noncompliance with prescribed insulin dose 
and diet.  The treating physician had a long discussion with 
the veteran during which he was advised of the need to 
maintain consistent diet control, and it was recommended that 
he consume diet sodas or non-caloric drinks in the evening.  
His morning dose of insulin was continued, but his evening 
dose was increased.  

A VA physician submitted a statement in August 2004 in which 
he indicated that the veteran's diabetes mellitus required 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic health care provider.  The veteran was also 
noted to have visual and neurological complications directly 
due to his diabetes mellitus.

The veteran was afforded a VA examination in January 2005 
during which he reported that he was on a diet and taking 
numerous medications, including insulin.  He also indicated 
that his activities had been restricted due to the 
fatigability and decreased vision associated with his 
diabetes, and he noted that he could not drive.  He had 
generalized weakness and did not work.  

In his January 2005 hearing testimony before the Board, the 
veteran indicated that he was insulin dependent, on a 
restricted diet, and took Avandia.   He also reported having 
numbness in his toes and fingers, poor circulation, erectile 
dysfunction, vision problems, and hypertension that he 
believed was due to his diabetes.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 20 percent disability 
evaluation effective from November 20, 1999 and a 40 percent 
disability evaluation effective from December 16, 2002 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
that diagnostic code, a 20 percent disability evaluation is 
assigned for diabetes mellitus requiring insulin and 
restricted diet; or, an oral hypoglycemic agent and 
restricted diet.  A 40 percent disability evaluation is 
contemplated for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent disability evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if evaluated separately.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation prior 
to December 16, 2002.  Although the veteran did require 
insulin and was supposed to be following a restricted diet, 
the medical evidence of record does not show that his 
activities were regulated.  In fact, VA medical records dated 
in August 2000 and February 2001 indicate that he was advised 
to increase his activity.  As such, the veteran has not been 
shown to have met the criteria for a higher initial 
evaluation.  Therefore, the Board finds that the veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for diabetes mellitus prior to December 16, 2002.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected diabetes 
mellitus has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
diabetes mellitus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left spermatocele is 
reopened, and to this extent only, the appeal is granted.

An evaluation in excess of 20 percent for diabetes mellitus 
prior to December 16, 2002 is denied.


REMAND

Reason for Remand: To obtain a medical opinion and verify the 
authenticity of a medical statement.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, the veteran was afforded a VA examination in 
August 2003 in connection with his claim for service 
connection for a left spermatocele.  However, the Board is of 
the opinion that a clarifying medical opinion is necessary in 
this case.  The August 2003 VA examiner acknowledged that the 
veteran's report of being treated for a left spermatocele in 
1968.  However, there is no indication that he reviewed the 
veteran's claims file.  Moreover, he diagnosed the veteran 
with history of a left spermatocele and persistent pain and 
stated that he knew of no specific cause for a spermatocele.  
He also commented that he could not get any "history of any 
causative trauma or disease process that would give 
spermatocele" (sic) and indicated that these are usually 
spontaneous processes with no known cause.  As such, the 
August 2003 VA examiner did not specifically address whether 
it was at least as likely as not the veteran's current left 
spermatocele is etiologically related to his symptomatology 
in service.  In addition, the Board notes that the examiner 
did not discuss whether the veteran had a preexisting 
disorder prior to his second period of active duty service, 
and if so, whether the preexisting service was permanently 
aggravated during that second period of service.  Therefore, 
the Board concludes that another medical opinion is necessary 
for the purpose of determining the nature and etiology of the 
veteran's current left spermatocele.

In addition, the Board observes that the evidence of record 
includes a copy of a form completed by a VA physician on 
August 23, 2004, which indicated that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic health care provider.  It 
was also noted that the veteran had visual and neurological 
complications that were directly due to his diabetes 
mellitus.  However, the Board notes that the veteran's 
treatment records do not document any episodes of 
ketoacidosis or hypoglycemic reactions, nor does it appear 
that the veteran has been documented as requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic health care provider.  

The Board further observes that a similar form was submitted 
in July 2001, which indicated that the veteran's diabetes 
mellitus required insulin and restricted diet; or, oral 
hypoglycemic agent and restricted diet and that he had visual 
complications that were directly due to his diabetes 
mellitus.  However, the Board also notes that the veteran 
submitted a copy of the July 2001 document along with the 
August 2004 form.  The copy of the July 2001 form appears to 
have been altered, as it shows that the veteran also had 
cardiovascular and neurological complications that were 
directly due to his diabetes mellitus.  Those complications 
were not listed on the original copy submitted in July 2001.  
Because the July 2001 form appears to have been altered and 
the evidence of record does not include the original copy of 
the August 2004 form, the Board concludes that the 
authenticity of the August 2004 form should be verified.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the veteran's 
claims folder to the August 2003 VA 
examiner or, if he or she is 
unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
the veteran's left spermatocele.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to render 
opinions on the following matters:

(a)  Given the treatment note indicating 
that the veteran sought treatment for a 
cyst in the pubic area in May 1968, the 
examiner should comment as to whether it 
is at least as likely as not that the 
veteran's current disability had its 
onset during his first period of service 
or is related to his symptomatology in 
service or is otherwise causally or 
etiologically related to his military 
service. (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

(b) The examiner should also render an 
opinion on the likelihood (likely, at 
least as likely as not, unlikely) that 
the veteran's current left spermatocele 
preexisted his second period of service 
military service.  

(c)  If it is likely or at least as 
likely as not that a left spermatocele 
preexisted the veteran's second period 
of service, the examiner should comment 
as to whether the disorder worsened in 
severity during service.  If so, he 
should indicate whether the increase in 
severity was consistent with the natural 
progression of the disease or whether 
the increase represented a permanent 
worsening or "aggravation" of the 
disease beyond its natural progression.  
In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
 
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The RO should verify the 
authenticity of the August 2004 medical 
statement indicating that the veteran's 
diabetes mellitus requires insulin, 
restricted diet, and regulation of 
activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
health care provider.  In particular, 
the following actions should be 
completed:

(a)  The RO should request that the VA 
physician who completed the August 2004 
form provide a certified copy of the 
form and state whether he filled out 
that form himself.  The VA physician 
should also provide a rationale for his 
conclusion that the veteran's diabetes 
mellitus involves episodes of 
ketoacidosis or hypoglycemic reactions 
that have required one or two 
hospitalizations per year.

(b)  If the August 2004 VA physician is 
unavailable, the RO should refer the 
veteran's claims folder to another 
suitably qualified VA physician for a 
clarifying opinion as to the severity 
and manifestations of the veteran's 
diabetes mellitus.  That physician 
should be requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's diabetes 
mellitus.  He should indicate whether 
the veteran's diabetes mellitus requires 
insulin, restricted diet, and regulation 
of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations 
per year or twice a month visits to a 
diabetic care provider.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the claim, to include 
consideration as to whether the 
veteran's diabetes mellitus has 
complications that would be 
noncompensable if separately evaluated.  
If the benefit sought is not granted, 
the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


